 In the Matter of FIRESTONE TIRE & RUBBER COMPANY OF TENNESSEEandAMERICANFEDERATION OF LABORCase No. R-2132.Decided December 17, 1940Jurisdiction:rubber tire and tube manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union and request that certification be obtained ;election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees including cafeteria workers, but excluding supervisory and clericalemployees, watchmen, and timekeepers.Canale, Glankler, LochctLittle,byMr. Phil M. CanaleandMr.Hamilton E. Little,of Memphis, Tenn., for the Company.Mr. Ed Long,of Birmingham, Ala., andJoseph Padway, by Mr.Herbert ThatcherofWashington, D. C., for Local 22456.Mr. Stanley Denlinger,of Akron, Ohio, for the United.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 30, 1940, the American Federation of Labor, onbehalf of Rubber Workers Local Union No. 22456, herein calledLocal 22456, filed with the Regional Director for the Tenth Region(Atlanta, Georgia) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Fire-stone Tire & Rubber Company of Tennessee,' Memphis, Tennessee,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On -October16, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,'Incorrectly designated in the formal papers as Firestone Tire & Rubber Company.This was corrected by motion at the hearing.28 N. L R. B., No. 97.657 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDas amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On October 17, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, Local22456, and Firestone Local #186, United Rubber Workers of Amer-ica, herein called the United, a labor organization claiming to repre-sent employees directly affected by the investigation.On October 23,1940, the Regional Director issued an amended notice of hearing.Pursuant to notice, a hearing was held on November 6, 1940, at Mem-phis, Tennessee, before Alexander E. Wilson, Jr., the Trial Examinerduly designated by the Board.The Company and the United wererepresented by counsel, and Local 22456 by its representative; allparticipated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the commencement of thehearing, counsel for the United moved for an adjournment of thehearing because of inadequate time to prepare his case and also be-cause charges of unfair labor practices had been filed against theDuring thecourse of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed all the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to notice duly served upon the parties, a hearing forthe purpose of oral argument was held before the Board on Novem-ber 25, 1940, in Washington, D. C.The Company, Local 22456, andthe United appeared by counsel and participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFirestone Tire & Rubber Company of Tennessee is a Tennesseecorporation with its plant at Memphis, Tennessee, where it is engagedin the manufacture of rubber tires and tubes.Approximately allthe raw materials used by the Company are shipped to it from pointsoutside the State of Tennessee, and approximately 97 per cent of the-finished products are shipped by it to points outside the State ofTennessee.The Company employs approximately 2250 employees.2These charges were withdrawn by the United subsequent to the hearing. FIRESTONE TIRE & RUBBER COMPANY OF TENN.659II.THEORGANIZATIONS INVOLVEDRubber Workers Local Union No. 22456 is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership all production and maintenance employees of the Company,including cafeteria workers, but excluding supervisory and clericalemployees, watchmen, and timekeepers.Firestone Local #186, United Rubber Workers of America, is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership the same classes of employees ofthe Company as Local 22456.III.THE QUESTION CONCERNING REPRESENTATIONOn September 30, 1940, Local 22456 requested the Company tobargain with it as the representative of its employees.The Companyrefused to recognize Local 22456 until it had been certified by theBoard.A statement of the Regional Director introduced in evidenceshows that Local 22456 and the United each represent a substantialnumber of employees in the alleged appropriate unit .3We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade; traffic, -and commerce among the several Statesand tends to' lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THEAPPROPRIATE UNITThe Company, Local 22456, and the United agreed at the hearingthat the appropriate unit should consist of all production and main-tenance employees of the Company, including cafeteria workers, butexcluding supervisory and clerical employees, watchmen, and time-keepers.We see no -reason for. departing from such unit.We find that all production and maintenance employees of theCompany, including cafeteria workers, but excluding supervisory3 The Regional Director's statement shows that 962 employees whose names appear onthe Company's pay roll of September 30, 1940, are members of Local 22456, and that418 employees whose names appear on this pay roll are members of the United. Thereare approximately 2000 employees on this pay roll.413597-42-vol. 28-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDand clerical employees, watchmen, and timekeepers, constitute aunit appropriate for the purposes of collective bargaining, and thatsuch unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen canbest be resolved by an election by secret ballot.We findthat the employees of the Company eligible to vote in the electionshall be those employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then or have since been temporarily laid off,but excludingemployees who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A questionaffecting commerce has arisen concerning the repre-sentation of employees of Firestone Tire & Rubber Company ofTennessee, Memphis, Tennessee, within the meaning of Section 9 (c)-and Section 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,including cafeteria workers, but excluding supervisory and clericalemployees, watchmen, and timekeepers, constitute a unit appro-priate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby ,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Firestone Tire & -Rubber Company of Tennessee, Memphis,Tennessee, an election by secret ballot shall be conductedas earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region', acting in this matter as agent for the FIRESTONE TIRE & RUBBERCOMPANY OF TENN.661National Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all productionand main-tenance employees of the Company who were employed during thepay-roll period immediately preceding the date of this ' Direction,including cafeteria workers, employees who did not work during suchpay-roll period because they were ill or on vacation, and employeeswho were then or have since been temporarily laid off, but exclud-ing supervisory and clerical employees, watchmen, timekeepers, andemployees who have since quit or been discharged for cause, to de-termine whether they desire to be represented by Rubber WorkersLocal Union No. 22456, affiliated with the American Federation ofLabor, or by Firestone Local #186, United Rubber Workers ofAmerica, affiliated .with the Congress of IndustrialOrganizations,for the purposes of collective bargaining, or by neither.CHAIRMAN HARRY A. MILLis took no part in the consideration ofthe above Decision and Direction of Election.O